TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00275-CR



                                      Mario Lewis, Appellant

                                                   v.

                                    The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 68019, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

                This is an appeal from a judgment of conviction for murder. Appellant’s brief was

due October 24, 2013. The brief has not been received and no extension of time has been requested.

Further, appellant’s court-appointed attorney, E. Wayne Bachus, has not responded to this Court’s

notice that the brief is overdue.

                Under these circumstances, we must abate the appeal and remand the cause to the trial

court to conduct a hearing in accordance with Rule 38.8 of the Rules of Appellate Procedure to

determine whether appellant wishes to prosecute his appeal and, if so, whether appointed counsel

has abandoned the appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make appropriate

findings and recommendations. If necessary, the court shall appoint substitute counsel who will

effectively represent appellant in this cause. A record of this hearing, including copies of all findings
and any order, shall be forwarded to the Clerk of this Court no later than February 26, 2014. See

Tex. R. App. P. 38.8(b)(3).



Before Chief Justice Jones, Justices Pemberton and Rose

Abated

Filed: January 28, 2014

Do Not Publish




                                               2